NO. 07-11-0332-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  NOVEMBER 22, 2011


                                   FREDRICK DARTY,
                                                                       Appellant
                                             V.

                  TOWN & COUNTRY MOBILE PARK, ANA NEWMAN
                           AND JOHN JEAN, ET AL.,
                                                      Appellees
                       _____________________________

            FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2011-556,543; HONORABLE LES HATCH, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., HANCOCK and PIRTLE, JJ.

       Fredrick Darty (appellant) filed a notice of appeal on August 18, 2011.          We

dismiss the appeal. The clerk=s record was filed with this court on September 22, 2011.

No reporter’s record was taken. Appellant’s brief was due on October 31, 2011. No

brief was filed by that date, so the Court notified appellant on November 7, 2011, that

the due date for the brief had lapsed, that the brief had not been filed, and that if it was

not received by November 17, 2011, the appeal would be dismissed for want of
prosecution. To date, no brief or motion to extend the deadline has been filed. Nor has

the court received any explanation for the omission.


       Accordingly, we dismiss the appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1); 42.3(b).


                                               Per Curiam




                                           2